Citation Nr: 0410352	
Decision Date: 04/21/04    Archive Date: 04/30/04

DOCKET NO.  04-00 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel







INTRODUCTION

The veteran served on active duty from September 1967 to August 
1970.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran if 
further action is required on his part.


REMAND

A preliminary review of the record discloses that the case must be 
returned to the RO in order to ensure due process.  In VA Form 21-
4138 dated in March 2004, the veteran requested a video conference 
hearing before a Veterans Law Judge.  

Accordingly, the case is REMANDED to the RO for the following 
action:

The veteran should be scheduled for a video conference hearing in 
Wichita, Kansas before a Veterans Law Judge sitting at Washington, 
D.C. at the next available opportunity.

The purpose of this REMAND is to satisfy a hearing request.  The 
Board does not intimate any opinion as to the merits of the case, 
either favorable or unfavorable, at this time.  The appellant has 
the right to submit additional evidence and argument on the matter 
the Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	   
               _________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





